     Case 4:21-cv-00516-P Document 4 Filed 05/03/21               Page 1 of 1 PageID 31



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

INNOVATE LOAN SERVICING                        §
CORPORATION,                                   §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §    Civil Action No. 4:21-cv-00516-P
                                               §
E-Z AUTO FINANCE, INC.,                        §
                                               §
       Defendant.                              §

                                            ORDER

       This case was removed on April 8, 2021. ECF No. 1. Pursuant to Local Rule 81.2,

within 21 days after the notice of removal is filed, the plaintiff “shall file a separately signed

certificate of interested persons that complies with LR 3.1(c) or 3.2(e).” N.D. TEX. L.R.

81.2. This local rule even permits the plaintiff to adopt another party’s previously-filed

certificate when appropriate. Id.

       Having considered the docket entries in this case, the Court finds that as of the date

of this order, Plaintiff has failed to file a certificate of interested persons to as required by

Local Rule 81.2. ECF No. 1. This Court requires that litigants exercise strict compliance

with the Rules. Accordingly, it is ORDERED that this case is DISMISSED without

prejudice.

       SO ORDERED on this 3rd day of May, 2021.
